DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.
The applicant argues that Iwayama fails to teach reaction products and subsequently etching those reaction products.
The examiner respectfully submits that the applicants cited portion of Iwayama states that the circumferential walls 19 prevent the reaction product formed by etching from adhering to the fixed layers. This is evidence that a reaction product is inherent in the process and therefore the fixed layer must be protected to prevent shorts. Given that the reaction product is an unavoidable, the subsequent etching process will inherently etch the reaction product while etching the barrier layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 – 31, and 33  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwayama et al. (US 2010/0053823).

Regarding claim 28, Iwayama teaches:

(a) etching through the second magnetic region to form exposed surfaces, wherein, after etching, at least a portion of the exposed surfaces includes re-deposited material (FIG. 6 – Iwayama teaches reaction products on exposed layers throughout [0007]), 
(b) depositing a first encapsulation layer on the exposed surfaces, after step (a) (FIG. 7); 
(c) etching at least a portion of re-deposited material after step (b) (FIG. 9 – Iwayama teaches reaction products on exposed layers throughout [0007]); and 
(d) etching the intermediate layer (FIG. 11).
Regarding claim 29, Iwayama teaches:
The method of claim 28, wherein one or more of step (a), step (b), or step (c), includes an ion beam etch ([0058]).
Regarding claim 30, Iwayama teaches:
The method of claim 29, wherein on or more of step (a), step (b), or step (c), includes a physical etch ([0058]).
Regarding claim 31, Iwayama teaches:
The method of claim 28, further including depositing a second encapsulation layer (FIG. 12).
Regarding claim 33, Iwayama teaches:
The method of claim 31, wherein the second encapsulation layer has a dimension greater than a corresponding dimension of the first encapsulation layer (FIG. 12).

Allowable Subject Matter
Claims 18 – 26, 34, 36, and 37 are allowed.

regarding claim 18, the prior art of record fails to teach or fairly render obvious etching a portion of the first magnetic region, after step (d), in combination with the other limitations of the claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 34, the prior art of record fails to teach or fairly render obvious depositing the second encapsulation layer includes depositing the second encapsulation layer prior to etching the intermediate layer, in combination with the other limitations of the claims.

Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly render obvious depositing the second encapsulation layer includes depositing the second encapsulation layer prior to etching the intermediate layer, in combination with the other limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624